Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's preliminary amendments filed 18 September 2019. As filed, Claims 1-18 are pending. 
Priority
This application, filed 09/19/2019 is 371 of PCT/EP2018/054857 filed 02/28/2018 claims foreign priority to EP17161762.4 filed 03/20/2017.
Information Disclosure Statement
No information disclosure statement has been filed in the instant application. Applicants are reminded of the duty to disclose anything believed to be material to the patentability of the instant application in accordance with 37 CPR 1.56.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Because claim 1 has two or more plausible claim constructions, See, e.g., Ex Parte Miyazaki 89 U.S.P.Q.2d 1207, 2008 WL 5105055
(BPAI 2008) (holding "if a claim is amenable to two or more plausible claim
constructions, the USPTO is justified in requiring the applicant to more precisely define
the metes and bounds of the claimed invention by holding the claim unpatentable under
35 U.S.C. § 112, second paragraph, as indefinite.").

Because claim 1 has two or more plausible claim constructions the, Examiner needs to find that the prior art reads one of the possible claim constructions in
order to forth a reasonable rejection.
Applicant is encouraged to clarify the claims in response to this Office Action,
either through amendment or by providing a claim construction that disclaims all but one
of the two or more plausible claim interpretations referred to above.
2. Claim 2 and 16 recite the limitation “ the molar ratio”. There is insufficient antecedent basis for this limitation in the independent claim 1.
3. Claim 5 recites the limitation “ the reaction temperature T” There is insufficient antecedent basis for this limitation in the claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over  
EP 614881, 09/14/1994 by Weinelt (cited in PTO-892 attached herewith; machine translation provided) and further in view of Ge et al. RSC Adv., 2014, 4, 43195 (cited in PTO-892 attached herewith).
Instant claims are drawn to a process for preparing an aqueous N,N-dimethylglucamine solution, wherein an aqueous solution of formaldehyde is metered into an aqueous solution of N-methylglucamine in the presence of a metal catalyst at a hydrogen pressure of 10 - 200 bar, in which subsequent to a hydrogenation with formaldehyde metering at 35 - 65°C, a further, after-hydrogenation step is added without formaldehyde metering at 70-110°C.

The ‘881 publication teach preparing N-monoalkylpolyhydroxyamine with 0.9-1.5 mol aldehyde in H2O in the presence of a metallic hydrogenation catalyst and 10-150 bar H at 70-150°C.  The N-methylglucamine and formaldehyde were stirred 1 h in H2O at 15°; Raney Ni was added and the mixture was stirred at 100°C and 30 bar H to give 98.2% N,N-dimethylglucamine (abstract).
 Shown below is the reaction of the ‘881 publication as displayed in CASREACTION data base:

    PNG
    media_image1.png
    172
    456
    media_image1.png
    Greyscale

 Example 1-5 on  [0020]  illustrate preparation of N, N-dimethylglucamine of high purity ( e.g.  98.4% pure example 5) wherein aqueous formaldehyde solution are metered into 
aqueous N-methylglucamine solution then Raney nickel catalyst is added and hydrogenated while heating and 30 bar hydrogen pressure, without adding formaldehyde.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding instant claim 2: “hydrogenation catalyst can be used as a supported
catalyst, powder catalyst or as a Raney nickel catalyst. Raney nickel catalysts are preferred. The hydrogenation catalyst is generally used in an amount of 0.1 to 10% by weight, preferably in an amount of 0.5 to 5% by weight, based on N-monoalkyl polyhydroxyamine: [0005].
Disclosed on  [0004] of translation is that the reaction is carried out in two reaction steps, step 1 a) first a secondary N-monoalkyl polyhydroxyamine with an aldehyde in a molar ratio of 1: 0.90 to 1.5, preferably 1: 1.03 to 1.1 (instant claim 3), in water as solvent at a temperature of 15 to 60 ° C, preferably converts from 20 to 40 ° C (instant claims 5, 12, 16), and atmospheric pressure to the N-monoalkyl polyhydroxyamine / aldehyde adduct and step b) the reaction product obtained in step a) (which consists essentially of the adduct formed and water) in the presence of a metallic hydrogenation catalyst with hydrogen at a pressure of 10 to 150 bar, preferably 30 to 100 bar, and a temperature of 70 to 150 ° C, preferably 80 to 130 ° C (instant claim 4, 13), is hydrogenated to the tertiary dialkyl polyhydroxyamine. 
The reaction according to the is carried out in such a way that the N-monoalkyl
polyhydroxyamine and water are initially taken and brought to 15 to 60 ° C,
at atmospheric pressure. The aldehyde compound is then added continuously or in portions to this solution while stirring and maintaining the temperature mentioned (stirring reaction vessel of instant claim 8), after which the reaction is allowed to proceed at 15 to 60 ° C, (0.5 to 2 hours) for complete reaction (adduct formation). The reaction product thus obtained, which consists essentially of the adduct formed and water, is then subjected to a hydrogenation. For this purpose, it is acted upon together with the hydrogenation catalyst at a temperature of 70 to 150 ° C, with stirring, with hydrogen up to a pressure of 10 to 150 bar (which corresponds to the step of hydrogenation of instantly claimed method). The hydrogen pressure is maintained at the temperature mentioned and with stirring until no more hydrogen is absorbed, which generally takes 1 to 5 hours, including any subsequent reaction (which corresponds to the further after-hydrogenation step of instantly claimed method). The reaction product thus obtained consists essentially of the desired tertiary dialkyl polyhydroxyamine and water (i.e. the claimed aqueous amine solution).If it is desired to isolate the tertiary amine compound from the water solution, the catalyst and the water will be separated off and the tertiary amine compound obtained, if necessary by recrystallization from a suitable solvent such as isopropanol. Said separation can be carried out, for example, by filtration and stripping or distillation (instant claim 11;[ 0006] of the translation).
The method of the present application differs from the method described in the ‘881 publication in that prior art teach order of addition of reagent: solution of aldehyde is metered to solution of amine followed by addition of Raney nickel catalyst and hydrogen, while instant method the solution of aldehyde is metered to solution of amine followed and Raney nickel catalyst and hydrogen;  the prior art does not specify a residual N-methylglucamine and formaldehyde content or the Hazen color number; the prior art does not teach or recycling the catalyst.
Regarding the order of addition of reagents, it is noted that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Regarding the residual N-methylglucamine and formaldehyde content, the ‘881 publication teach high purity N,N-dimethylglucamine of 98.4% which read on limitations residual content of N-methyl glutamine od less than 2% and residual formaldehyde of less than 0.1%, as such the prior art meets the limitation of instant claims.
Per MPEP 716.02 guidance:” Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” 

And further MPEP 2144.04:” Factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. In re Cofer, 354 F.2d 664, 148 USPQ 268 (CCPA 1966) (Claims to the free-flowing crystalline form of a compound were held unobvious over references disclosing the viscous liquid form of the same compound because the prior art of record did not suggest the claimed compound in crystalline form or how to obtain such crystals.). However, in the case of product-by-process claims, if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016)”

In the instant case, the prior art by ‘the ‘881 publication specifically teach high purity N,N-dimethylglucamine of 98.4% which corresponds to same compound of same purity as required by instant claims. Furthermore, removing undesired impurities to give a high purity product suitable for applications is routine practice in the chemical art and within the technical skill of a chemist. 
Regarding the Hazen color number, the missing descriptive matter of the 98.4% pure N,N-dimethylglucamine disclosed by prior art, would be recognized by one of ordinary skill in the art as inherent property derived from the chemical makeup of instantly claimed compound.
Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP § 2112.01.

Regarding catalyst recycling, recycling and reusing catalyst such as Raney Ni is known in the prior art.
In the regard, the article by Ge discuss  RANEY® Ni-catalyzed reductive N-methylation of amines with paraformaldehyde wherein RANEY® Ni catalyst recovery and reuse have been investigated ( abstract). 
Disclosed on page 43196 of the article by 43196:“To study whether RANEY® Ni could be recovered and reused, we carried out a recycling test of RANEY® Ni to catalyze N-methylation of n-butylamine with paraformaldehyde (in Fig. 1). When the reaction completed, RANEY® Ni was easily recovered by filtration and methanol washing. Subsequently, recovered RANEY® Ni directly was reused to catalyze this reaction. After four cycles, the slight decline of yield was observed.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of ‘881 concerning preparation of aqueous N,N-dimethylglucamine solution by reacting aqueous solution of formaldehyde with aqueous solution of N-methylglucamine in the presence of hydrogen and mediated by  Raney Ni catalyst at a hydrogen with the teachings of Ge et al  regarding recovery and reusing the Raney Ni  catalyst with a high expectation of success because the prior art teach that RANEY® Ni can be easily recovered and reused in the reductive amination reaction.
One would have been motivated to reuse and recycle the catalyst  first, to reduce environmental pollution, and second, waste recycling, make full use of resources, and the third is to promote downstream product development, conducive to the development of industry.
The rationale to support a conclusion that the claim would have been obvious is that teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. KSR, 550 U.S. at_, 82 USPQ2d at 1395.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,766,853 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and the claims  of the ‘853 patent are drawn to a process for preparing N,N-dimethylglucamine comprising the step of reacting an aqueous solution of N-methylglucamine with an aqueous solution of formaldehyde with hydrogen under metal catalysis by Raney Nickel.
As a result, an infringer of ‘853 patent is likely to also be an infringer of the instant claims.  
Conclusion
Claims 1-18 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622